DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on May 20, 2022.
Claims 1-9, 11, 13, and 17 are cancelled. 
Claims 10, 12, 14-16, and 18-20 are pending.
Claims 10, 12, 14-16, and 18-20 are examined.
This Office Action is given Paper No. 20220901 for references purposes only.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 12, 14-16, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cady et al. (US 2019/0005474) in view of Baber et al. (US 2022/0083996).

Claim 10
Cady discloses:
receiving, by a validation computer (server, see [0005]) and from a first user device (mobile device, see [0005]), a request for an access code (access code request, see [0005, 0091]); 
determining, by the validation computer, the access code (generating an access code, see [0005, 0092]) associated with an account number (account number, see [0092]) corresponding to the first user device; 
transmitting, by the validation computer, the access code (access code, see [0117]) and the expiration time period (access code lifespan, see [0117]) for the access code to the first user device (transmitting to mobile device, see [0005]); 
receiving, by the validation computer and from an access device (ATM, see [0008, 0023]), the access code (access code, see [0008]); 
validating (validate account access request, see [0008]), by the validation computer, the access code based at least in part on the access code associated with the request and the expiration time period for the access code; 
generating, by the validation computer, a message (access code and PIN response message, see [0116-0117]) that includes the account number associated with the access code in accordance with a determination that the access code is validated, the validation computer maintaining information that identifies a delivery channel preference (e.g. SMS, MMS, see [0048]) for the access code.
Cady does not disclose:
Determining… period;
The delivery… notification;
Transmitting… preference. 
Baber teaches:
determining, by the validation computer, an expiration time period for the access code (access code may expire, e.g. 15 minutes, see [0052, 0062]), the expiration time period of a certain length based on one or more policies, the one or more policies including one or more of a number of access code requests previously transmitted by the first user device compared to a certain time period, a location of the first user device, or a threshold period (access code valid for predetermined period of time, see [0017, 0052, 0062]); 
the delivery channel preference specified by a user associated with the first user device and including an email (email, see [0052-0053]) or an application push notification (through mobile application, see [0053]); and 
transmitting, by the validation computer, the message to the access device using the delivery channel preference (transmit authorization to ATM, see [0055]).  
Cady discloses receiving an access code request, determining the access code, transmitting the access code and expiration time period, receiving the access code, validating the access code, and generating a message. Cady does not disclose determining an access code expiration time period, the delivery channel specified by a user, and transmitting the message, but Baber does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the method for mobile device-enabled cardless cash withdrawals of Cady with the determining an access code expiration time period, the delivery channel specified by a user, and transmitting the message of Baber because 1) a need exists for enabling banking customers to access funds form their accounts without requiring a physical ATM card while maintaining a high defree of security (see Cady [0003]); and 2) a need exists for remotely transferring money to a recipient that does not require both parties to have an account with the same financial institution (see Baber [0005]). Determining an access code expiration time period, the delivery channel specified by a user, and transmitting the message allows for a recipient to receive money, even if their account is with a different financial institution.

Claim 12
Furthermore, Cady discloses:
the expiration time period is specified by the user (access code lifespan, see Table 1, [0096]) associated with the first user device.  

Claim 14
Furthermore, Cady discloses:
determining one or more geographic locations for access devices (geographically nearby ATMs, see [0060, 0085]) that are configured to utilize the access code.  

Claim 15
Furthermore, Cady discloses:
updating a user interface (interface, see [0085]) of the first user device to display the one or more geographic locations for the access devices (nearby locations, see [0085]) in response to the request for the access code.  

Claim 16
Furthermore, Cady discloses:
determining the access code associated with the account number is in response to the user authenticating with the first user device prior to requesting the access code (user enters login credentials, see [0081, 0086]).  

Claim 18
Furthermore, Cady discloses:
the validation computer and the access device communicate by invoking an application programming interface call that uses mutual secure socket layer authentication and channel encryption (see [0071]).  

Claim 19 
Furthermore, Cady discloses:
validating (validate account access request, see [0008]), by the validation computer, the access code based at least in part on the access code associated with the request; 
generating, by the validation computer, the message (access code and PIN response message, see [0116-0117]) that includes the account number associated with the access code in accordance with a determination that the access code is validated.
Furthermore, Baber teaches:
receiving, by the validation computer, the access code (access code, see [0062]) from a second user device (recipient, see [0062]); 
transmitting, by the validation computer, the message to the access device (transmit authorization to ATM, see [0055]).

Claim 20
Furthermore, Baber teaches:
generating, by the validation computer, a notification (notification, see [0057, 0063]) indicating that the access code has been used by the second user device; and 
transmitting, by the validation computer, the notification (notification, see [0057, 0063]) to the first user device.

Response to Arguments 
Applicant argues that the prior art does not teach the amendments. 
Please see new mapping. 

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
French et al. (US 2011/0055077) discloses portable consumer device with funds transfer processing. 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621